                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                            March 19, 2020
                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                            GALVESTON DIVISION

JIMMY HEBERT,                            §
                                         §
        Plaintiff,                       §
VS.                                      §   CIVIL ACTION NO. 3:19-CV-109
                                         §
MARATHON OIL COMPANY, et al,             §
                                         §
        Defendants.                      §

                                     ORDER

       The plaintiff, Jimmy Hebert, filed this lawsuit in Galveston against the

defendants Cudd Pressure Control Inc. d/b/a Energy Personnel International

(“EPI”) and Marathon Oil Company under the Fair Labor Standards Act to recover

alleged unpaid overtime compensation (Dkt. 1).

       The defendants filed a joint motion to transfer the case to the Houston

Division pursuant to 28 U.S.C. § 1404(a) (Dkt. 25). The defendants first argue the

court should transfer the case to the Houston division based on a forum-selection

clause in an agreement between Hebert and EPI. Alternatively, the defendants

argue transfer is appropriate for the convenience of the parties and witnesses and

in the interest of justice.

       The court considered the motion (Dkt. 25), Hebert’s response (Dkt. 37), the

defendants’ reply (Dkt. 38), the pleadings, other relevant materials in the record,

and the applicable law, and finds that transfer is warranted. Accordingly, the court

grants the defendants’ motion to transfer.


1/6
   A.      Background

        Hebert entered into a “Marketing and Consultant Services Agreement” with

EPI so that EPI could market and refer his services to its clients in the oil and gas

industry. Dkt. 25-2. Pursuant to this agreement, EPI referred Hebert to Marathon.

Id. Hebert performed services for Marathon from about March 7, 201,8 until about

January 11, 2019, in New Mexico’s Permian Basin. Dkt. 25-5.

        The agreement with EPI spells out the relationship between EPI, Hebert,

and Marathon: EPI would submit Hebert’s name in response to various client

inquiries. Dkt. 25-3, ¶2. EPI paid Hebert for his services and EPI invoiced its

clients, like Marathon, directly. Id. at ¶3. The agreement also addresses insurance

liability and coverage, job performance details, the protocol for on-the-job

accidents, confidentiality protections, and other issues. Dkt. 25-3. Relevant to this

motion, the agreement also includes the following forum-selection clause:

        This Agreement shall be governed by and interpreted in accordance
        with the laws of the State of Texas excluding any conflicts of law
        principals that would direct the application of the laws of any other
        state. Any action instituted hereunder shall be brought in
        the state and federal courts located in Harris County,
        Texas.

Dkt. 25-3 at 4, ¶18 (emphasis added).

        Hebert—a resident of Prairieville, Louisiana—commenced this Fair

Labor Standards Act action for unpaid overtime compensation in the

Southern District of Texas, Galveston Division. Dkt. 1. The defendants

contend Hebert is bound by the forum-selection clause in the agreement


2/6
with EPI, mandating transfer to the Houston Division. Dkt. 25.

Alternatively, the defendants urge the court to exercise its discretion and

transfer the case to the Houston Division for the convenience of the parties

and witnesses and in the interest of justice. Id.

   B.      Scope of the forum selection clause

        “For the convenience of parties and witnesses, in the interest of justice, a

district court may transfer any civil action to any other district or division where it

might have been brought or to any district or division to which all parties have

consented.” 28 U.S.C. 1404(a). Where the parties have agreed to a valid forum-

selection clause, a district court should transfer the case to the forum specified in

the clause absent extraordinary circumstances. Atl. Marine Const. Co. v. U.S. Dist.

Court for W. Dist. of Texas, 571 U.S. 49, 62 (2013). Therefore, the court must

determine if the forum-selection clause in Hebert’s agreement with EPI applies to

his Fair Labor Standards Act claims in this lawsuit.

        The Fifth Circuit does not limit forum-selection clauses to disputes about the

contract terms. Instead, the language used in the forum-selection clause

determines its applicability. Marinechance Shipping, Ltd. v. Sebastian, 143 F.3d

216, 222 (5th Cir.1998). This is a fact-specific analysis; there is no bright-line rule.

Chapman v. Dell, Inc., No. EP-09-CV-7-KC, 2009 WL 1024635, at *3 (W.D. Tex.

Apr. 15, 2009) (citing Kevlin Servs., Inc. v. Lexington State Bank, 46 F.3d 13, 15

(5th Cir. 1999) and Haynsworth v. The Corp., 121 F.3d 956, 963 (5th Cir. 1997)).

Whether Hebert’s Fair Labor Standards Act claims are governed by the

3/6
agreement’s forum-selection clause turns on the breadth of the clause.

      The agreement’s forum-selection clause applies to “[a]ny action instituted

hereunder.” Dkt. 25-3 at 4, ¶18. The court finds that this language is broad enough

to encompass Hebert’s claim for unpaid overtime wages. “Hereunder” in a forum-

selection clause typically refers to the relationship that has arisen as a result of the

contract. AlliantGroup, L.P. v. Mols, No. CV H-16-3114, 2017 WL 432810, at *2

(S.D. Tex. Jan. 30, 2017) (holding forum-selection clause in employment

agreement encompassed tort claims); see also Coutinho & Ferrostaal, Inc. v. STX

Pan Ocean Co., No. CIV.A. H-12-991, 2013 WL 1415107, at *7 (S.D. Tex. Apr. 8,

2013) (holding forum-selection clause that applied to “any dispute arising under”

in bills of lading applied to tort claim for damage to shipped product).

      Here, Hebert’s Fair Labor Standards Act claim for unpaid overtime wages

concerns the employment relationship established by the agreement with EPI and

the parties’ performance under the agreement. See, e.g., Goodly v. Check-6, Inc.,

No. CV 16-1936, 2016 WL 3090293, at *3 (E.D. La. June 2, 2016) (holding forum-

selection clause that applied to any lawsuit “filed by either party in connection with

[the employment agreement]” applied to the plaintiff’s Fair Labor Standards Act

claim); Ruifrok v. White Glove Restaurant, 10–2111, 2010 WL 4103685, at *1 (D.

Md. Oct. 18, 2010) (forum-selection clause covering “[t]his Agreement and the

parties’ performance hereunder” encompassed Fair Labor Standards Act claim);

Giddings v. Media Lodge, Inc., 320 F. Supp. 3d 1064, 1077 (D.S.D. 2018)

(statutory employment claims were covered by arbitration clause covering any

4/6
disagreement that “arises under” the employment agreement); Yoak v. The

Assurance Group, Inc., No. 5:17-CV-1094, 2017 WL 4155770, at *1 (N.D. Ohio Sept.

19, 2017) (Fair Labor Standards Act claim controlled by forum-selection clause in

employment agreement covering “any dispute arising hereunder.”).

      Further, while an employment contract is not determinative of Fair Labor

Standards Act claims, and while the claims are based on statutory rights rather

than contractual rights, resolution of the parties’ dispute in this case will involve

examination of the relationship formed by the agreement with EPI as spelled out

in the agreement. See Carrell v. Sunland Const., Inc., 998 F.2d 330, 334 (5th Cir.

1993) (holding employment agreement is relevant to determining Fair Labor

Standards Act claims). The defendants raised the affirmative defense that Hebert

is exempt from the overtime provision of the Fair Labor Standards Act. Dkt. 10.

Resolution of that question will include scrutiny of the employment agreement to

determine the nature and scope of Hebert’s job duties and the method by which he

was compensated. See Braspetro Oil Servs. Co. v. Modec (USA), Inc., 240 F. App’x

612, 616 (5th Cir. 2007) (enforcing forum-selection clause where tort claims at

issue “arose from and grew out of” the existence of requirements in the contract).

      Hebert argues the unequal bargaining strength between him and EPI makes

the contract unenforceable and merits resolution of ambiguities in his favor.

Hebert says he has a high-school education and was not represented by counsel at

the time of execution. Dkts, 18 and 23. Nevertheless, as explained above, the court

does not find this clause ambiguous. Further, the Fifth Circuit presumes even non-

5/6
negotiable contracts with forum-selection clauses are valid and enforceable, absent

fraud or overreaching. Kevlin Servs., Inc. v. Lexington State Bank, 46 F.3d 13, 15

(5th Cir. 1995); see also Wellogix Inc. v. BP Am., Inc., No. CV 08-119, 2008 WL

11342260, at *1 (S.D. Tex. Dec. 8, 2008) (“Forum[-]selection clauses are

enforceable against even an unsophisticated party despite the large disparity in

bargaining power between the two sides.”). Moreover, Hebert makes no arguments

“specific to [the] forum[-]selection clause.” Haynsworth, 121 F.3d at 963.

   C.      Conclusion

   The court grants the defendants’ motion to transfer (Dkt. 25). The above-styled

and numbered cause is transferred to the Houston Division of the United States

District Court for the Southern District of Texas.

        Signed on Galveston Island on the 19th day of March, 2020.




                                       ______________________________
                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE




6/6
